Citation Nr: 0003731	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-39 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.


REPRESENTATION

Appellant represented by:	Donald L. Mayeux, Attorney


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The claimant was a member of the Louisiana Army National 
Guard from May 1981 to April 1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for a nervous condition.

This claim was previously before the Board and was the 
subject of a June 1996 remand.  That remand requested that 
the RO clarify whether new and material evidence had been 
submitted to reopen the claimant's claim of entitlement to 
service connection for a nervous condition and to inform the 
claimant of the appropriate provisions regarding reopening of 
a claim by submitting new and material evidence.  That 
development has been completed and this claim is again before 
the Board.

The Board notes that the claimant has submitted a March 1998 
claim of entitlement to a nonservice-connected pension.  That 
claim has not been adjudicated by the RO and no appeal of 
that claim has been perfected.  As that claim is not before 
the Board, it is referred to the RO for the appropriate 
action.


REMAND

The Board notes that any pertinent evidence submitted by the 
appellant or his representative which is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless this procedural right is waived by the appellant 
or representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing  or, if a hearing on appeal is conducted, formally 
entered on the record  orally at the time of the hearing.  
38 C.F.R. § 20.1304(c) (1999).

Subsequent to the most recent supplemental statement of the 
case, additional private medical records have been added to 
the claimant's claims folder.  Those records have not been 
considered by the RO and the claimant has not submitted a 
waiver of consideration of those records.

Accordingly, this case is REMANDED for the following 
development:

The RO should review all the evidence 
currently of record, including the newly 
received medical evidence, and adjudicate 
the issue on appeal.  If the decision 
remains adverse to the claimant, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


